     Case 4:21-cv-00060-RSB-CLR Document 2 Filed 03/01/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
UNITED STATES OF AMERICA,         )
                                  )
                                  )
v.                                )
                                  )           CR419-019
                                  )
ISAAC YOUNG,                      )
                                  )
     Defendant.                   )

                                ORDER

     Defendant Isaac Young pleaded guilty to a single count of conspiracy

to possess with intent to distribute, and to distribute, cocaine base, in

violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(C), and 18 U.S.C. § 2.

Doc. 129 at 1 (Judgment). He was sentenced to 140 months imprisonment.

Id. at 2. He did not file any appeal. He has now moved to “withdraw” his

guilty plea. Doc. 138. The Government has filed no response to the

motion.

     Young’s “motion” alleges, generally, that his court-appointed

counsel, Bobby Phillips, provided ineffective assistance when advising him

to plead guilty. Doc. 138 at 1–2. The only legal authority cited in his

pleading is the Supreme Court’s opinion in Strickland v. Washington, 466

U.S. 668 (1984), which involved a petition for a writ of habeas corpus, id.
     Case 4:21-cv-00060-RSB-CLR Document 2 Filed 03/01/21 Page 2 of 4




at 678–83. The Federal Rules of Criminal Procedure do not permit a

“withdrawal” of a guilty plea after sentence has been imposed. See Fed.

R. Crim. P. 11(e). Although Young may not withdraw his plea, the Rule

notes that “the plea may be set aside only on direct appeal or collateral

attack,” i.e. on a motion pursuant to § 2255. Id. The Court agrees that

the allegation of ineffective assistance of counsel, and invocation of

Strickland, plausibly suggest that Young seeks habeas relief.

     Before the Court can consider the substance of Young’s pleading,

construed as a § 2255 motion, he requires a Castro warning. See Castro v.

United States, 540 U.S. 375, 383 (2003) (“the district court must notify the

pro se litigant that it intends to recharacterize the pleading [as a § 2255

motion], warn the litigant that this recharacterization means that any

subsequent § 2255 motion will be subject to the restrictions on ‘second or

successive’ motions, and provide the litigant an opportunity to withdraw

the motion or to amend it so that it contains all the § 2255 claims he

believes he has.”); Pena v. United States, 2016 WL 6609223, at * 1 (S.D.

Ga. Sept. 28, 2016).

     Pursuant to Castro, the Court warns Young that it will

recharacterize his motion as a § 2255 motion. If he chooses to proceed

                                     2
     Case 4:21-cv-00060-RSB-CLR Document 2 Filed 03/01/21 Page 3 of 4




with it, he will lose his ability to file any successive petition on this same

matter without first seeking permission to do so from the Eleventh Circuit.

He thus has three choices: (1) have his motion ruled upon as filed, but as

a § 2255 motion; (2) amend the motion to include any other claims he may

have; or (3) withdraw the motion entirely. He has thirty days to decide

what to do. If he does not thereafter affirm, supplement, or replace his

original motion or notify this Court of her intent to withdraw it, the Court

will proceed to rule on it as a § 2255 motion. Accordingly, the Court

DIRECTS Young to make his Castro election within thirty days of service

of this Order. The Clerk is DIRECTED to furnish him with a § 2255

motion form, should he wish to amend his motion.

     For administrative purposes, the Clerk is DIRECTED to open a new

civil case associated with Young’s pleading, construed as a § 2255 motion.

The Clerk should docket into that case the original “motion,” doc. 138, and

a copy of this Order into the new case. Any response to this Order from

Young should be docketed in both this criminal case and the new civil case,




                                      3
     Case 4:21-cv-00060-RSB-CLR Document 2 Filed 03/01/21 Page 4 of 4




pursuant to the Clerk’s standard procedure for docketing pleadings in

§ 2255 cases.

     SO ORDERED, this 1st day
                            y of March,, 2021.

                                  _______________________________
                                    ___________________________
                                   CHR       PHER L. RAY
                                    HRISTOPHER
                                      RISTOOPH
                                  UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                    4
